DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Status of the Claims
Applicant's arguments, filed 05/09/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 05/09/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1-3, 6, 10-12, 16, 18, and 20.
Applicants have canceled claim 8.
Applicants have left claims 4, 5, 7, 9, 13-15, 17, 19, and 21 as originally filed/previously presented. 
Claims 1-7 and 9-21 are the current claims hereby under examination.

Claim Rejections - 35 USC § 112 - Newly Applied
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, line 2 currently recites “trigger the indication in response to a condition” (emphasis added), however, Claim 1, line 14 also recites “a condition”. In light of the specification, it is unclear if “a condition” of claim 9 is the same condition recited in claim 1. Further, if the condition of claim 9 is the same as claim 1, it is unclear how the indication can be triggered, when the indication is based on a non-analyte signal. For the purposes of examination, “a condition” of claim 9 is referring to a condition of the non-analyte signal being satisfied for programmed intervals of time.
Claim Rejections - 35 USC § 102 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 10-12, 14, and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biederman et al. (Pub. No. US 2019/0129491), hereinafter referred to as Biederman.
The claims are generally directed towards a system for controlling activation of analyte sensor electronics circuitry, the system comprising: an analyte sensor that is electrically and mechanically coupled to analyte sensor electronics circuitry prior to transitioning the system into an operational state; wherein the analyte sensor electronics circuitry is adapted to: trigger an indication for the system to exit a lower power state and transition into the operational state, wherein the indication is a non-analyte signal that is triggered based on a first threshold value associated with an indication of insertion of the analyte sensor into a host; responsive to the indication, generate a control signal operable to cause the analyte sensor to gather information related to a level of an analyte in the host; and generate a comparison between the information related to the level of the analyte in the host and a condition, wherein the condition comprises the level of the analyte in the host exceeding a second threshold value; wherein the system exits the lower power state and transitions into the operational state based on the indication being triggered and the comparison indicating that the level of the analyte in the host satisfies the condition.
Regarding Claim 1, Biederman discloses a system for controlling activation of analyte sensor electronics circuitry (Abstract, “two-phase deployment-initiated wakeup mechanism” and para. [0016]), the system comprising: 
an analyte sensor (Fig. 4, element 440, “biosensor”, para. [0051]) that is electrically and mechanically coupled to analyte sensor electronics circuitry (Fig. 4, elements 400, 420, 422, 425, and para. [0047]) prior to transitioning the system into an operational state (Fig. 4, elements 420 and 440, para. [0047], “microcontroller is operatively or communicatively coupled with … the biosensor …”); 
wherein the analyte sensor electronics circuitry is adapted to: 
trigger an indication for the system to exit a lower power state and transition into the operational state (Fig. 2, Fig. 3A, para. [0033], “two-phase deployment-initiated wakeup mechanism”, para. [0035], “first deployment indicator acts as transition condition …”), wherein the indication is a non-analyte signal that is triggered based on a first threshold value associated with an indication of insertion of the analyte sensor into a host (Fig. 2, element 212, 215, para. [0033-0035], “entry action includes detecting a first deployment indicator … acceleration event indicative of deployment of the body-mountable electronic device via a deployment application, e.g., a g-force that exceeds a predetermined g-force threshold”, Fig. 3A, elements 301 and 303, para. [0040-0042], Fig. 5A-5B, and para. [0060]); 
responsive to the indication, generate a control signal operable to cause the analyte sensor to gather information related to a level of an analyte in the host (Fig. 2, element 222, 225, para. [0035-0036], “first deployment indicator acts as transition condition transitioning the body mount electronic device from the sleep state to a wake verification state … entry action includes enabling control circuitry for detecting a second deployment indicator … the biosensor readings can be sampled to verify deployment of the sensor … analyte sensor adapted to measure glucose”, Fig. 3A, element 305, 307, para. [0041], Fig. 6, and para. [0065-0067], “body-mountable device applies a voltage to the biosensor and measures the current across the biosensor …”); and 
generate a comparison between the information related to the level of the analyte in the host and a condition, wherein the condition comprises the level of the analyte in the host exceeding a second threshold value (Fig. 2, element 225, Fig. 3A, element 305, 307, Fig. 6, element 603 and 605, para. [0066-0067], “applies a voltage to the biosensor and measures the current across the biosensor … determines if the measured current exceeds a predetermined current threshold …”); 
wherein the system exits the lower power state and transitions into the operational state based on the indication being triggered and the comparison indicating that the level of the analyte in the host satisfies the condition (Fig. 2, element 232, para. [0038], “second deployment indicator acts as transition condition transitioning the body-mountable electronic device to an operation state …”, Fig. 3A, elements 307, 309, para. [0041], Fig. 6, element 609, and para. [0067]).
Regarding Claim 3, Biederman discloses the system of claim 1, wherein the non-analyte signal is generated using one or more of an activation detection circuit (Fig. 4, element 420, “microcontroller”) and an activation 0718-US02-2-detection component (Fig. 4, element 430, “motion sensor”, para. [0050]) that are adapted to detect one or more of insertion of the analyte sensor into the host and deployment of the system (para. [0026], “motion sensor monitors … indicative of deployment of the body-mountable electronic device …”, para. [0047], “microcontroller is operatively or communicatively coupled with various sensors including the motion sensor …”, Fig. 5A-5C, element 522, and para. [0060]).
Regarding Claim 4, Biederman discloses the system of claim 1, wherein the control signal is a signal operable to cause a potentiostat to apply a voltage bias to the analyte sensor and thereby cause the analyte sensor to gather the information related to the level of the analyte in the host (Fig. 2, element 222, para. [0035-0036], Fig. 3A, element 305, para. [0041], Fig. 6, element 601 and 603, Fig. 4, element 420 and 440, and para. [0065-0066], “applies a voltage to the biosensor and measures the current across the biosensor …”).
Regarding Claim 5, Biederman discloses the system of claim 1, wherein, after the system transitions to the operational state (Fig. 2, element 232, Fig. 3A, element 309), the system continues gathering the information related to the level of the analyte in the host and communicates the information to one or more display devices or one or more partner devices (para. [0038], “operational state … perform its primary function, e.g., monitoring and/or sensing health-related information associated with the user on which the device is deployed and providing feedback regarding the health-related information”, para. [0029], “provide feedback … built-in interface, via personal communication device”, para. [0062], “glucose levels”).
Regarding Claim 6, Biederman discloses the system of claim 1, wherein the second threshold value is related to a level of a known analyte typically present in a human host (Fig. 6, element 605, para. [0066-0067], “biosensor (analyte) sensor is deployed, i.e., the sensor is in the interstitial fluid, then a current will be flowing through the device … determines if the measured current exceeds a predetermined threshold … predetermined current threshold can be set to a nominal value …”).
Regarding Claim 7, Biederman discloses the system of claim 1, wherein the indication is generated using one or more of: a detected proximity between the analyte sensor electronics circuitry and a reference object; a temperature monitored using the analyte sensor electronics circuitry; an output of an accelerometer of the analyte sensor electronics circuitry (Fig. 2, element 212, 215, Fig. 3A, element 301, and para. [0040], “the first deployment indicator signifies an acceleration even indicative of deployment of the body-mountable electronic device onto the body of the user”, Fig. 4, element 430, Fig. 5A-5C, element 522, and para. [0059]); a response generated using wireless signaling transmitted or received by the analyte sensor electronics circuitry; a detected change in air pressure measured by the analyte sensor electronics circuitry; audio information monitored by the analyte sensor electronics circuitry; a signal generated by the analyte sensor electronics circuitry in response to photons detected by the analyte sensor electronics circuitry; a conductivity measured between two terminals of the analyte sensor electronics circuitry; 0718-US02-3-a mechanical switch located on or within a housing of the analyte sensor electronics circuitry; a component adapted to change a connection between two conductive elements of the analyte sensor electronics circuitry, in response to movement of the component; and a measured strain.
Regarding Claim 10, Biederman discloses the system of claim 1, wherein information related to the level of the analyte in the host is used to generate detected counts (Fig. 6, element 601-603, para. [0066], “applies a voltage to the biosensor and measures the current across the biosensor … analyte sensor”), wherein the condition further comprises a threshold characteristic (Fig. 6, element 605, and para. [0067], “determines if the measured current exceeds a predetermined current threshold …”), and wherein if the comparison indicates that the detected counts meet the threshold characteristic, the system exits the lower power state and enters the operational state (Fig. 6, element 609, Fig. 2, element 225, 232, Fig. 3A, element 309, para. [0041], para. [0061-0062]).
Regarding Claim 11, Biederman discloses a method for controlling analyte sensor electronics circuitry (Abstract, “two-phase deployment-initiated wakeup mechanism”, para. [0016], para. [0091-0092]), the method comprising: 
the analyte sensor electronics circuitry (Fig. 4, elements 400, 420, 422, 425, and para. [0047]) obtaining a first electrical signal generated using one or more of an analyte sensor and a secondary sensor (Fig. 2, Fig. 3A, para. [0033], “two-phase deployment-initiated wakeup mechanism”, para. [0035], “first deployment indicator acts as transition condition …” and Fig. 2, element 212, 215, para. [0033-0035], “entry action includes detecting a first deployment indicator … acceleration event indicative of deployment of the body-mountable electronic device via a deployment application”); 
determining whether a first condition is met based on the first electrical signal obtained by the analyte sensor electronics circuitry, wherein the first electrical signal is a non-analyte signal that is generated in response to insertion of the analyte sensor into a host (Fig. 2, element 212, 215, para. [0033-0035], “entry action includes detecting a first deployment indicator … acceleration event indicative of deployment of the body-mountable electronic device via a deployment application, e.g., a g-force that exceeds a predetermined g-force threshold”, Fig. 3A, elements 301 and 303, para. [0040-0042], Fig. 5A-5B, and para. [0060]); 
responsive to the first condition being met, the analyte sensor electronics circuitry activating an analyte measurement circuit (Fig. 2, element 222, 225, para. [0035-0036], “first deployment indicator acts as transition condition transitioning the body mount electronic device from the sleep state to a wake verification state … entry action includes enabling control circuitry for detecting a second deployment indicator … the biosensor readings can be sampled to verify deployment of the sensor … analyte sensor adapted to measure glucose); 
the analyte measurement circuit using the analyte sensor to gather information related to an analyte value in the host (Fig. 2, element 222, 225, para. [0035-0036], “first deployment indicator acts as transition condition transitioning the body mount electronic device from the sleep state to a wake verification state … entry action includes enabling control circuitry for detecting a second deployment indicator … the biosensor readings can be sampled to verify deployment of the sensor … analyte sensor adapted to measure glucose”, Fig. 3A, element 305, 307, para. [0041], Fig. 6, and para. [0065-0067], “body-mountable device applies a voltage to the biosensor and measures the current across the biosensor …”), wherein the analyte sensor was coupled to the analyte sensor electronics circuitry before the analyte sensor was implanted into the host (Fig. 4, elements 420 and 440, para. [0047], “microcontroller is operatively or communicatively coupled with … the biosensor …”); 
0718-US02-4-the analyte sensor electronics circuitry determining whether the information related to the analyte value in the host meets a second condition, wherein the second condition is met if the information related to the analyte value indicates that a level of the analyte value in the host exceeds a threshold value (Fig. 2, element 225, Fig. 3A, element 305, 307, Fig. 6, element 603 and 605, para. [0066-0067], “applies a voltage to the biosensor and measures the current across the biosensor … determines if the measured current exceeds a predetermined current threshold …”); 
responsive to the analyte sensor electronics circuitry determining that the information related to the analyte value in the host meets the second condition, the analyte sensor electronics circuitry exiting a lower power consumption mode (Fig. 2, element 232, para. [0038], “second deployment indicator acts as transition condition transitioning the body-mountable electronic device to an operation state …”, Fig. 3A, elements 307, 309, para. [0041], Fig. 6, element 609, and para. [0067]); and 
responsive to the analyte sensor electronics circuitry determining that the information related to the analyte value in the host does not meet the second condition (Fig. 2, element 226, Fig. 3A, element 307, Fig. 6, element 605, para. [0067], “if the measured currently does not exceed the predetermined current threshold … remains or returns to the sleep state …”), the analyte sensor electronics circuitry remaining in the lower power consumption mode and obtaining a second electrical signal that indicates whether the first condition has been met (Fig. 2, element 226, Fig. 3A, element 307, and Fig. 6, element 607, para. [0041], para. [0067]).
Regarding Claim 12, Biederman discloses the method of claim 11, wherein the threshold value is related to a level of a known analyte typically present in a human host (Fig. 6, element 605, para. [0066-0067], “biosensor (analyte) sensor is deployed, i.e., the sensor is in the interstitial fluid, then a current will be flowing through the device … determines if the measured current exceeds a predetermined threshold … predetermined current threshold can be set to a nominal value …”).
Regarding Claim 14,  Biederman discloses the method of claim 11, wherein the first condition represents a level of acceleration detected using an accelerometer (Fig. 2, element 212, 215, Fig. 3A, element 301, and para. [0040], “the first deployment indicator signifies an acceleration even indicative of deployment of the body-mountable electronic device onto the body of the user”, Fig. 4, element 430, Fig. 5A-5C, element 522, and para. [0059]).
Regarding Claim 18, Biederman discloses a system for monitoring an analyte in a host (Abstract, “two-phase deployment-initiated wakeup mechanism” and para. [0016], “continuous glucose monitoring”), the system comprising: 
analyte sensor electronics circuitry (Fig. 4, elements 400, 420, 422, 425, and para. [0047]); 
an analyte sensor (Fig. 4, element 440, “biosensor”, para. [0051]) that is mechanically and electrically coupled to the analyte sensor electronics circuitry before the analyte sensor is implanted into the host (Fig. 4, elements 420 and 440, para. [0047], “microcontroller is operatively or communicatively coupled with … the biosensor …”); and 
an activation detection circuit (Fig. 4, element 420, “microcontroller”) coupled to the analyte sensor and adapted to generate a control signal operable to cause the analyte sensor to obtain information related to a level of the analyte in the host (Fig. 2, element 222, 225, para. [0035-0036], “first deployment indicator acts as transition condition transitioning the body mount electronic device from the sleep state to a wake verification state … entry action includes enabling control circuitry for detecting a second deployment indicator … the biosensor readings can be sampled to verify deployment of the sensor … analyte sensor adapted to measure glucose”, Fig. 3A, element 305, 307, para. [0041], Fig. 6, and para. [0065-0067], “body-mountable device applies a voltage to the biosensor and measures the current across the biosensor …”), wherein: 
the control signal is generated in response to an electrical signal indicating that a first condition is satisfied (Fig. 2, element 212, 215, para. [0033-0035], “entry action includes detecting a first deployment indicator … acceleration event indicative of deployment of the body-mountable electronic device via a deployment application, e.g., a g-force that exceeds a predetermined g-force threshold”, Fig. 3A, elements 301 and 303, para. [0040-0042], Fig. 5A-5B, and para. [0060]); 
the first condition comprises a threshold value indicative of implantation of the analyte sensor into the host (Fig. 5A-5C, para. [0033-0035], “entry action includes detecting a first deployment indicator … acceleration event indicative of deployment of the body-mountable electronic device via a deployment application, e.g., a g-force that exceeds a predetermined g-force threshold”, para. [0040-0042], and para. [0060]); 
0718-US02-6-the analyte sensor electronics circuitry is adapted to cause the system to change states if the level of the analyte in the host satisfies a second condition and if the electrical signal indicates that the first condition is satisfied (Fig. 2, element 232, para. [0038], “second deployment indicator acts as transition condition transitioning the body-mountable electronic device to an operation state …”, Fig. 3A, elements 307, 309, para. [0041], Fig. 6, element 609, and para. [0067]); and 
the second condition comprises the level of the analyte in the host exceeding a threshold value (Fig. 2, element 225, Fig. 3A, element 305, 307, Fig. 6, element 603 and 605, para. [0066-0067], “applies a voltage to the biosensor and measures the current across the biosensor … determines if the measured current exceeds a predetermined current threshold …”).
Regarding Claim 19, Biederman discloses the system of claim 18, wherein the electrical signal indicating that the first condition is satisfied is generated using one or more of: a detected proximity between the analyte sensor electronics circuitry and a reference object; a temperature monitored by the analyte sensor electronics circuitry; an output of an accelerometer of the analyte sensor electronics circuitry (Fig. 2, element 212, 215, Fig. 3A, element 301, and para. [0040], “the first deployment indicator signifies an acceleration even indicative of deployment of the body-mountable electronic device onto the body of the user”, Fig. 4, element 430, Fig. 5A-5C, element 522, and para. [0059]); a response generated using wireless signaling transmitted or received by the analyte sensor electronics circuitry; a detected change in air pressure measured by the analyte sensor electronics circuitry; audio information monitored by the analyte sensor electronics circuitry; a signal generated by the analyte sensor electronics circuitry in response to photons detected by the analyte sensor electronics circuitry; a conductivity measured between two terminals of the analyte sensor electronics circuitry; a mechanical switch located on or within a housing of the analyte sensor electronics circuitry; a component adapted to change a connection between two conductive elements of the analyte sensor electronics circuitry, in response to movement of the component; and a measured strain.
Regarding Claim 20, Biederman discloses a system for monitoring an analyte in a host (Abstract, “two-phase deployment-initiated wakeup mechanism” and para. [0016], “continuous glucose monitoring”), the system comprising: 
analyte sensor electronics circuitry (Fig. 4, elements 400, 420, 422, 425, and para. [0047]); 
0718-US02-7-an analyte sensor (Fig. 4, element 440, “biosensor”, para. [0051]) adapted to be coupled to the analyte sensor electronics circuitry before the analyte sensor is implanted into the host (Fig. 4, elements 420 and 440, para. [0047], “microcontroller is operatively or communicatively coupled with … the biosensor …”); and 
an activation detection circuit (Fig. 4, element 420, “microcontroller”) coupled to the analyte sensor (Fig. 4, element 440, para. [0047]) and adapted to monitor a secondary sensor according to a sampling frequency and to increase the sampling frequency in response to a first event detected using the secondary sensor (Fig. 2, element 212, 215, 222, para. [0034-0035], “entry action includes detecting a first deployment indicator … acceleration event … transition the body-mountable electronic device from the sleep state to a wakeup verification state”, para. [0040-0042], “motion sensor … detect the first deployment indicator”, Fig. 5A-5C, element 522, and para. [0059], the activation detection circuit transitions from the sleep state to a wake verification state in response to the accelerometer signal); 
wherein the activation detection circuit is further adapted to monitor the secondary sensor according to the increased sampling frequency and to generate a control signal in response to detecting a second event  (Fig. 2, element 212, 215, para. [0033-0035], “entry action includes detecting a first deployment indicator … acceleration event indicative of deployment of the body-mountable electronic device via a deployment application, e.g., a g-force that exceeds a predetermined g-force threshold”, Fig. 3A, elements 301 and 303, para. [0040-0042], Fig. 5A-5B, and para. [0060]), wherein the control signal is operable to cause the analyte sensor to make a measurement for obtaining information indicative of a level of the analyte in the host when the analyte sensor is implanted in the host (Fig. 2, element 222, 225, para. [0035-0036], “first deployment indicator acts as transition condition transitioning the body mount electronic device from the sleep state to a wake verification state … entry action includes enabling control circuitry for detecting a second deployment indicator … the biosensor readings can be sampled to verify deployment of the sensor … analyte sensor adapted to measure glucose”, Fig. 3A, element 305, 307, para. [0041], Fig. 6, and para. [0065-0067], “body-mountable device applies a voltage to the biosensor and measures the current across the biosensor …”); and 
wherein the analyte sensor electronics circuitry is further adapted to cause the system to change states in response to the information indicative of the level of the analyte in the host satisfying a condition (Fig. 2, element 232, para. [0038], “second deployment indicator acts as transition condition transitioning the body-mountable electronic device to an operation state …”, Fig. 3A, elements 307, 309, para. [0041], Fig. 6, element 609, and para. [0067]), and further in response to the activation detection circuit detecting the second event, wherein the condition comprises the level of the analyte in the host exceeding a threshold value (Fig. 2, element 225, Fig. 3A, element 305, 307, Fig. 6, element 603 and 605, para. [0066-0067], “applies a voltage to the biosensor and measures the current across the biosensor … determines if the measured current exceeds a predetermined current threshold …”).
Regarding Claim 21, Biederman discloses the system of claim 20, wherein the sampling frequency is set according to a classification of one or more of the first event and the second event as determined by an activation detection component (Fig. 2, element 210, 220, 230, para. [0034], “sleep state at manufacture time to conserve energy …”, para. [0035], “first deployment indicator acts as transition condition transitioning the body-mountable electronic device from the sleep state to a wake verification state …”, para. [0038], “second deployment indicator acts as transition condition transitioning the body-mountable electronic device to an operational state …”, the device transitions to different states (with different sampling frequencies requiring different power levels) based on the first and second indicators).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman et al. (Pub. No. US 2019/0129491), hereinafter referred to as Biederman, as applied to claims 1 and 11 above, and further in view of Ganton et al. (Pat. No. US 10,405,800), hereinafter referred to as Ganton.
Regarding Claim 2, Biederman discloses the system of claim 1.
However, Biederman does not explicitly disclose wherein the analyte sensor electronics circuitry is further adapted to cause the system to trigger the indication in response to the first threshold value being satisfied for at least a predetermined amount of time.
Ganton teaches a system for detecting activation of an electronic device, including a biomedical and biometric device (Abstract). Ganton teaches of an analyte sensor including one or more electrodes to gather information related to a level of the analyte in the host (Fig. 4B, element 415, “needle”, col. 20, lines 6-21, “at least one of the needles is part of an electronic device which is a glucometer … the one or more needles can further include a subcutaneous glucose sensor … measure a concentration of glucose in the body …”). Ganton teaches of sensor electronic circuitry coupled to the analyte sensor prior to implantation (Fig. 4B, element 400, 415, 420, and col. 18, lines 59-62). Ganton teaches of triggering an indication to exit a lower power state and transition into an operational state (Fig. 6). Ganton teaches that the indication is trigged based on a non-analyte signal and a threshold value (Fig. 4A, 4B, elements 412, 414, “active nodes”, and col. 18, line 5-18). Ganton further teaches that the indication is trigged in response to the first threshold value being satisfied for at least a predetermined amount of time (Fig. 3E, element 349A, 349B, Fig. 6, element 615, col. 24, line 34-41). Ganton further teaches that the non-analyte signal is indicative of the insertion of the analyte sensor (Fig. 4B, active nodes 412 and 414 will not be active until the capacitance sensors reach the skin of the patient, and the needle is fully inserted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-analyte signal to be a capacitance signal, and causing the indicator in response to the threshold being satisfied for a predetermined time period. Using a capacitance sensor instead of an accelerometer/motion sensor to obtain a signal would be a simple substation of one of ordinary skill in the art to obtain a signal to be used to transition a device to a different state. Further, Ganton teaches that a capacitance sensor can be used to determine if the device is in contact with the body (col. 19, line 17-23). 
Regarding Claim 9, Biederman discloses the system of claim 1.
However, Biederman does not explicitly disclose wherein the analyte sensor electronics circuitry is further adapted to cause the system to trigger the indication in response to a condition being satisfied for programmed intervals of time.
Ganton teaches a system for detecting activation of an electronic device, including a biomedical and biometric device (Abstract). Ganton teaches of an analyte sensor including one or more electrodes to gather information related to a level of the analyte in the host (Fig. 4B, element 415, “needle”, col. 20, lines 6-21, “at least one of the needles is part of an electronic device which is a glucometer … the one or more needles can further include a subcutaneous glucose sensor … measure a concentration of glucose in the body …”). Ganton teaches of sensor electronic circuitry coupled to the analyte sensor prior to implantation (Fig. 4B, element 400, 415, 420, and col. 18, lines 59-62). Ganton teaches of triggering an indication to exit a lower power state and transition into an operational state (Fig. 6). Ganton teaches that the indication is trigged based on a non-analyte signal and a threshold value (Fig. 4A, 4B, elements 412, 414, “active nodes”, and col. 18, line 5-18). Ganton further teaches the indication is triggered in response to a condition being satisfied for programmed intervals of time (col. 16, lines 19-36, “difference in the time measurements, such as the difference between time 349a and the time 349 can reflect different capacitances between a body present and a body not present condition … the presence of the body may indicate that the electronic device is in close proximity to or in contact with the body”, the amount of time being that the capacitance rise time is correct). Ganton further teaches that the non-analyte signal is indicative of the insertion of the analyte sensor (Fig. 4B, active nodes 412 and 414 will not be active until the capacitance sensors reach the skin of the patient, and the needle is fully inserted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-analyte signal to be a capacitance signal, and causing the indicator in response to the condition being satisfied for programmed intervals of time. Using a capacitance sensor instead of an accelerometer/motion sensor to obtain a signal would be a simple substation of one of ordinary skill in the art to obtain a signal to be used to transition a device to a different state. Further, Ganton teaches that a capacitance sensor can be used to determine if the device is in contact with the body (col. 19, line 17-23). Ganton teaches that programmed intervals of time allow for the device to accurately determine if the device is inserted (col. 16, lines 19-36).
Regarding Claim 13, Biederman discloses the method of claim 11.
However, Biederman does not explicitly disclose wherein the first condition represents a proximity of the analyte sensor electronics circuitry to a reference point.
Ganton teaches a method for detecting activation of an electronic device, including a biomedical and biometric device (Abstract). Ganton teaches of an analyte sensor including one or more electrodes to gather information related to a level of the analyte in the host (Fig. 4B, element 415, “needle”, col. 20, lines 6-21, “at least one of the needles is part of an electronic device which is a glucometer … the one or more needles can further include a subcutaneous glucose sensor … measure a concentration of glucose in the body …”). Ganton teaches of sensor electronic circuitry coupled to the analyte sensor prior to implantation (Fig. 4B, element 400, 415, 420, and col. 18, lines 59-62). Ganton teaches of triggering an indication to exit a lower power state and transition into an operational state (Fig. 6). Ganton teaches that the indication is trigged based on a non-analyte signal and a threshold value (Fig. 4A, 4B, elements 412, 414, “active nodes”, and col. 18, line 5-18). Ganton further teaches that the first condition represents a proximity of the analyte sensor electronics circuitry to a reference point (Fig. 4B, elements 412, 414, 420, col. 18, line 5-18, “determine whether the electronic device is in close proximity or in contact with the skin of the patient”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-analyte signal to be a capacitance signal, and causing the indicator in response a proximity of the circuitry to a reference point. Using a capacitance sensor instead of an accelerometer/motion sensor to obtain a signal would be a simple substation of one of ordinary skill in the art to obtain a signal to be used to transition a device to a different state. Further, Ganton teaches that a capacitance sensor can be used to determine if the device is in contact with the body (col. 19, line 17-23).
Regarding Claim 15, Biederman discloses the method of claim 11.
However, Biederman does not explicitly disclose wherein the first condition relates to one or more electrical characteristics measured for the analyte sensor.
Ganton teaches a method for detecting activation of an electronic device, including a biomedical and biometric device (Abstract). Ganton teaches of an analyte sensor including one or more electrodes to gather information related to a level of the analyte in the host (Fig. 4B, element 415, “needle”, col. 20, lines 6-21, “at least one of the needles is part of an electronic device which is a glucometer … the one or more needles can further include a subcutaneous glucose sensor … measure a concentration of glucose in the body …”). Ganton teaches of sensor electronic circuitry coupled to the analyte sensor prior to implantation (Fig. 4B, element 400, 415, 420, and col. 18, lines 59-62). Ganton teaches of triggering an indication to exit a lower power state and transition into an operational state (Fig. 6). Ganton teaches that the indication is trigged based on a non-analyte signal and a threshold value (Fig. 4A, 4B, elements 412, 414, “active nodes”, and col. 18, line 5-18). Ganton further teaches that the first condition relates to one or more electrical characteristics measured for the analyte sensor (Fig. 4B, elements 130, 410, and 415, col. 18, lines 5-32, “multiple active nodes with multiple conductive surfaces may be implemented with one or more sensors to determine whether the electronic device is in close proximity to or in contact with the skin of the patient’s body … needles of a glucometer … can be used to validate if the electronic device is activated …”, col. 19, line 1-4, col. 19, line 9-23, and col. 19, line 54 - col. 20, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-analyte signal to be a capacitance signal, and causing the indicator in response to one or more electrical characteristics measured for the analyte sensor. Using a capacitance sensor instead of an accelerometer/motion sensor to obtain a signal would be a simple substation of one of ordinary skill in the art to obtain a signal to be used to transition a device to a different state. Ganton teaches that by including, for example, a capacitance or impedance sensor with the one or more needles, the device is further able to determine if the sensor is in contact with the body by measuring a rate of capacitance change (col. 19, lines 9-23).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman et al. (Pub. No. US 2019/0129491), hereinafter referred to as Biederman, in view of Ganton et al. (Pat. No. US 10,405,800), hereinafter referred to as Ganton.
Regarding Claim 16, Biederman discloses a system for monitoring an analyte in a host (Abstract, “two-phase deployment-initiated wakeup mechanism” and para. [0016], “continuous glucose monitoring”), the system comprising: 
an analyte sensor (Fig. 4, element 440, “biosensor”, Fig. 5C, element 526, para. [0051]) comprising one or more electrodes that are adapted to gather information related to a level of the analyte in the host (para. [0016] and para. [0062], “electrical current measured by the biosensor … monitor and/or sense health-related information associated with the user during an operational state … glucose levels and information on how the glucose levels are affected …”); and 
0718-US02-5-sensor electronics circuitry  (Fig. 4, elements 400, 420, 422, 425, and para. [0047]) mechanically and electrically coupled to the analyte sensor before the analyte sensor is implanted into the host (Fig. 4, elements 420 and 440, para. [0047], “microcontroller is operatively or communicatively coupled with … the biosensor …”), wherein: 
the sensor electronics circuitry is adapted to generate an indicator using a first condition (Fig. 2, element 212, 215, para. [0033-0035], “entry action includes detecting a first deployment indicator … acceleration event indicative of deployment of the body-mountable electronic device via a deployment application, e.g., a g-force that exceeds a predetermined g-force threshold”, Fig. 3A, elements 301 and 303, para. [0040-0042], Fig. 5A-5B, and para. [0060]); 
the first condition comprises a threshold value indicative of implantation of the analyte sensor into the host (Fig. 5A-5C, para. [0033-0035], “entry action includes detecting a first deployment indicator … acceleration event indicative of deployment of the body-mountable electronic device via a deployment application, e.g., a g-force that exceeds a predetermined g-force threshold”, para. [0040-0042], and para. [0060]); 
the sensor electronics circuitry is further adapted to cause the system to enter an active state in response to the sensor electronics circuitry generating a confirmation of the indicator using a second condition and the information related to the level of the analyte in the host (Fig. 2, element 232, para. [0038], “second deployment indicator acts as transition condition transitioning the body-mountable electronic device to an operation state …”, Fig. 3A, elements 307, 309, para. [0041], Fig. 6, element 609, and para. [0067]); and 
the second condition comprises the level of the analyte in the host exceeding a threshold value (Fig. 2, element 225, Fig. 3A, element 305, 307, Fig. 6, element 603 and 605, para. [0066-0067], “applies a voltage to the biosensor and measures the current across the biosensor … determines if the measured current exceeds a predetermined current threshold …”).
However, Biederman does not explicitly disclose that the sensor electronics circuitry is adapted to generate an indicator using a measurement of an electrical signal passed between at least two of the one or more electrodes.
Ganton teaches of a device and method for activating a biomedical and biometric device (Abstract). Ganton teaches of an analyte sensor including one or more electrodes to gather information related to a level of the analyte in the host (Fig. 4B, element 415, “needle”, col. 20, lines 6-21, “at least one of the needles is part of an electronic device which is a glucometer … the one or more needles can further include a subcutaneous glucose sensor … measure a concentration of glucose in the body …”). Ganton teaches of sensor electronic circuitry coupled to the analyte sensor prior to implantation (Fig. 4B, element 400, 415, 420, and col. 18, lines 59-62). Ganton further teaches of generating an indicator using a first condition and a measurement of an electrical signal passed between at least two of the one or more electrodes, which is indicative of implantation of the device (Fig. 4B, elements 130, 410, and 415, col. 18, lines 5-32, “multiple active nodes with multiple conductive surfaces may be implemented with one or more sensors to determine whether the electronic device is in close proximity to or in contact with the skin of the patient’s body … needles of a glucometer … can be used to validate if the electronic device is activated …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Biederman to explicitly include also collecting a measurement of an electric signal passed between at least two of the one or more electrodes in order to generate the indicator. Ganton teaches that by determining both a capacitance value being satisfied and an electric signal from the needles of the glucometer, the device is able to provide additional feedback to determine that the electronic device is installed correctly (col. 18, lines 28-32). One of ordinary skill would recognize that additionally collecting a measurement of an electrical signal, as taught by Ganton, would improve the device disclosed by Biederman by having two variables causing the generation of the indicator instead of one to ensure the device is actually implanted.
Regarding Claim 17, modified Biederman discloses the system of claim 16.
However, modified Biederman does not explicitly disclose wherein the sensor electronics circuitry is further adapted to use the measurement of the electrical signal passed between the at least two of the one or more electrodes to determine one or more of an impedance, capacitance, voltage, and current associated with the one or more electrodes.
	Ganton further teaches that the electrical signal passed between the electrodes are used to determine one or more of an impedance, capacitance, voltage, and current associated with the one or more electrodes (col. 18, lines 19-32, col. 19, line 1-4, col. 19, line 9-23, “capacitance sensor as part of the one or more needles …”, col. 19, line 54 - col. 20, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor electronics circuitry disclosed by modified Biederman to explicitly disclose measuring an impedance, capacitance, voltage, and current associated with the one or more electrodes of the sensor. Ganton teaches that by including, for example, a capacitance or impedance sensor with the one or more needles, the device is further able to determine if the sensor is in contact with the body by measuring a rate of capacitance change (col. 19, lines 9-23). One of ordinary skill would recognize that this measurement allows for a second indicator that the device is installed (col. 20, line 1-5).
Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791